Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 1 of 19 Page ID
                                  #:1916


  1 John F. Cove, Jr. (SBN 212213)
    Emily V. Griffen (SBN 209162)
  2 SHEARMAN & STERLING LLP
                          th
  3 535 Mission Street, 25 Floor
    San Francisco, CA 94105
  4 Telephone: +1.415.616.1100
    Facsimile: +1.415.616.1199
  5 Email: john.cove@shearman.com
    Email: emily.griffen@shearman.com
  6
  7 Jerome S. Fortinsky (admitted pro hac vice)
    SHEARMAN & STERLING LLP
  8 599 Lexington Avenue
    New York, NY 10022-6069
  9 Telephone: +1.212.848.4000
 10 Facsimile: +1.212.848.7179
    Email: jfortinsky@shearman.com
 11
    Counsel for Defendant Mizuho Bank, Ltd.
 12
 13                      UNITED STATES DISTRICT COURT

 14                    CENTRAL DISTRICT OF CALIFORNIA

 15                            LOS ANGELES DIVISION

 16 JOSEPH LACK,                             Case No. 2:18-CV-00617-RGK-GJS

 17                   Plaintiff,             EXHIBIT 26

 18              v.                          DATE:     APRIL 15, 2019
 19 MIZUHO BANK, LTD. and MARK
    KARPELES,
                                             Time:      9:00 a.m.
                                             Courtroom: Courtroom 850
 20              Defendants.                 Judge:     Hon. R. Gary Klausner
 21
 22
 23
 24
 25
 26
 27
 28
                                             CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 2 of 19 Page ID
                                  #:1917
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 3 of 19 Page ID
                                  #:1918
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 4 of 19 Page ID
                                  #:1919
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 5 of 19 Page ID
                                  #:1920
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 6 of 19 Page ID
                                  #:1921
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 7 of 19 Page ID
                                  #:1922
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 8 of 19 Page ID
                                  #:1923
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 9 of 19 Page ID
                                  #:1924
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 10 of 19 Page ID
                                  #:1925
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 11 of 19 Page ID
                                  #:1926
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 12 of 19 Page ID
                                  #:1927
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 13 of 19 Page ID
                                  #:1928
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 14 of 19 Page ID
                                  #:1929
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 15 of 19 Page ID
                                  #:1930
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 16 of 19 Page ID
                                  #:1931
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 17 of 19 Page ID
                                  #:1932
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 18 of 19 Page ID
                                  #:1933
Case 2:18-cv-00617-RGK-GJS Document 90-27 Filed 03/25/19 Page 19 of 19 Page ID
                                  #:1934
